            Case 2:13-cr-20051-JAR Document 215 Filed 12/11/20 Page 1 of 2




                              In the United States District Court
                                   for the District of Kansas



In re: CCA Recordings 2255 Litigation,
                          Petitioners,

v.
                                                    Case No. 19-cv-2491-JAR-JPO

                                                    (This Document Relates to Case No. 13-cr-
                                                    20051-JAR-1, USA v. William Mitchell,
                                                    and Case No. 17-cv-2380-JAR-JPO,
                                                    William Mitchell v. USA)
United States of America,
                              Respondent.



                                            ORDER

        Petitioner William Mitchell filed two motions to disqualify or withdraw the Federal

Public Defender (“FPD”) as counsel in his 28 U.S.C. § 2255 proceedings.1 On November 20,

2020, the FPD moved to withdraw as counsel for Petitioner.2 In light of Petitioner’s December

7, 2020 motion indicating he wishes to withdraw his motions and proceed with the assistance of

FPD as counsel (Doc. 637), the FPD moves to withdraw its earlier motion to withdraw (Doc.

647).

        IT IS THEREFORE ORDERED BY THE COURT that Petitioner’s Motion to

Withdraw his motions to disqualify and withdraw the FPD as counsel (Doc. 637) is granted; the

FPD’s Motion to Withdraw Motion to Withdraw Appearance (Doc. 647) is also granted.




        1
            Docs. 621, 636.
        2
            Doc. 621.




                                                1
 Case 2:13-cr-20051-JAR Document 215 Filed 12/11/20 Page 2 of 2




IT IS SO ORDERED.

Dated: December 11, 2020
                              S/ Julie A. Robinson
                             JULIE A. ROBINSON
                             CHIEF UNITED STATES DISTRICT JUDGE




                               2
